Citation Nr: 1623453	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-00 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating in excess of 50 percent but limited to 70 percent for post-traumatic stress disorder (PTSD) with secondary depressive disorder from January 27, 2010.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2015, the Veteran presented sworn testimony during a Video-Conference Board hearing in Detroit, Michigan, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

From January 27, 2010, the Veteran's PTSD has manifested with such symptoms that resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent from January 27, 2010, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.59, 4.130, Diagnostic Code 9411 (2015).



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veteran testified at his October 2015 hearing that the award of a 70 percent rating for his PTSD would satisfy his appeal. Consequently, given that the Board is assigning a 70 percent evaluation in this decision, there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims because any error would be harmless. Moreover, neither the Veteran nor his representative have asserted any notice or duty to assist errors.

Increased Ratings

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1 (2054); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2054).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
PTSD - Pertinent Rating Criteria

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

Interpreting GAF Scores

Within the Diagnostic and Statistical Manual of Mental Disorders 4th edition (DSM-IV), Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet.  App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

Evaluating Mental Disorders for Rating Purposes

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The extent of social impairment is to be considered, but neither the Board nor the AOJ shall assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The United States Court of Appeals for Veteran's Claims (Court) has held in the context of a PTSD ratings that § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment to the degree referenced.  Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

The Veteran was provided a VA examination in August 2010.  In terms of occupational function the examiner wrote "[t]his man's sleep is impaired, he experiences nightmares on a regular basis because he does not sleep well, he is often fatigued and inefficient the following day; he experiences difficulty with developing and maintaining close, intimate relationship with others, he isolates from others; he is constantly surveying environment around him, [...] problems with concentration, depressed mood and anxiety, chronically on guard and waiting for a fight..."  The examiner's analysis of this aspect of the Veteran's PTSD implies an occupational impairment with deficiency in work, judgment, thinking, and mood.  The examiner describes these symptoms as "prone to bouts of anxiety/panic attacks when he is involved in conflict with others, when he is required to speak with others or when he is venturing away from his home.  He experiences panic attacks 2-3 times/week and become severe enough for him to isolate from others.  These attacks usually last from a couple of hours up to a day at time."  These symptoms align with the symptoms of near continuous panic or depression affecting the ability to function independently, appropriately and effectively and a difficulty in adapting to stressful circumstances.  In terms of social impairment, the examiner comments 

GAF Scores Provided Support a 70 Percent Rating

The VA treatment notes contain documentation that the Veteran was provided with GAF scores of 50 in October 2011, 50 in January 2011, 55 in February 2011, and 45 in October 2012.  In the Veteran's August 2010 VA examination he was provided a GAF of 53.  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   The Board reasons that the Veteran's GAF scores in the 40s and low 50s demonstrate that the Veteran's symptoms have caused serious impairment in social and occupational impairment and aligns with the 70 percent rating criteria.  The GAF score examples of suicidal ideation, no friends, unable to keep a job dovetail with the rating criteria examples of suicidal ideation, difficulty in adapting to stressful circumstances including work or a work-like setting and an inability to establish and maintain effective relationship.  

Private Examiner's Correspondence Supports a 70 Percent Rating

A private examiner who has been treating the Veteran since April 2012 provided an April 2014 correspondence which supports a 70 percent rating.  The examiner wrote that the Veteran had obsessional rituals which cause loss of sleep and functioning as he must patrol the perimeter of his home to relieve anxiety.  This examiner also noted that the Veteran's mood impacted his functional status, such as personal care, unprovoked irritability, and isolative behavior.  The examiner concluded that these symptoms have impacted his thought process, mood, and his ability to adapt to stressful event in his environment.  The examiner pinpoints other rating criteria which support a 70 percent rating such as difficulty adapting to stressful circumstance, neglect of personal appearance and hygiene, and impaired impulse control.  

Considering the above, the Board finds that the evidence presented from the onset of the claim in January 27, 2010, demonstrates that the Veteran's PTSD warrants a 70 percent rating for the entirety of the appeal period.  The evidence describes a man who has had a long hard road with his mental illness, and while he was previously able to erect barriers to cloak his symptoms, they were always present.  Since retiring, these symptoms have quickly emerged and caused such an impact on his occupational and social ability as to warrant a 70 percent rating. As noted above, this evaluation satisfied the appeal based on the Veteran's testimony at the October 2015 hearing. See Transcript of October 2015 hearing, p. 6.


ORDER

A 70 percent rating for PTSD from January 27, 2010, is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


